Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Pub. No. 20100205420), hereinafter referred to as Chen.
Referring to claim 1, Chen discloses a method comprising: 
receiving, by a processing device of a client device (client 200, fig. 5) from an external storage device (remote disk 310, fig. 5), an operating system image (operating system image, para. 0011), the operating system image to provide a testing environment for the client device (remote test, para. 0012); 
loading the operating system image into memory of the client device (boot image file, fig. 5); and  
providing, by the processor of the client device, testing information via the testing environment (self test, para. 0007). 

As to claim 2, Chen discloses the method of claim 1, wherein the testing environment comprises resource access restrictions to prevent access to one or more computer resources in view of a testing policy (control authority, para. 0007).  
As to claim 3, Chen discloses the method of claim 1, wherein loading the operating system image into memory of the client device comprises: determining to boot the client device using the operating system image (operating system image, para. 0011); and 
loading the operating system image completely into memory of the client device, the operating system image comprising an operating system kernel, operating system modules, and operating system files (S370, fig. 3).   

As to claim 4, Chen discloses the method of claim 1, further comprising: transmitting a request to a testing server for the testing information; and -31-Attorney Docket No. R102345 1980US.1receiving the testing information from the testing server to be provided by the client device via the testing environment (server 300, fig. 5).  

As to claim 5, Chen discloses the method of claim 4, wherein transmitting the request for testing information comprises providing login credential to the testing server (control authority, para. 0007).  

As to claim 7, Chen discloses the method of claim 1, wherein the external storage device is a network connected server, and wherein loading the operating system image comprises a network boot of the operating system image from the network connected server (connects the client to the server over network, para. 0004). 

Claims 8 – 13 and 14 recite the corresponding limitation of claims 1 – 5 and 7. Therefore, they are rejected accordingly.	

Claims 15 – 17 and 19 - 20 recite the corresponding limitation of claims 1 – 5 and 7. Therefore, they are rejected accordingly.	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 12 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US Pub. No. 20100205420), hereinafter referred to as Chen in view of Ding (US Pub. No. 20070136568).
As to claim 6, Ding discloses, what Chen lacks, the method of claim 1, wherein the external storage device is coupled to the client device via a universal serial bus (USB) (USB storage device, para. 0011).  
Chen and Ding are analogous art because they are from the same field of endeavor in input and output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Chen and Ding before him or her, to modify the system of Chen to include the bootable USB storage device of Ding. 
	The suggestion/motivation for doing so would have been to allow USB external storage to improve system performance.
Therefore, it would have been obvious to combine Ding with Chen to obtain the invention as specified in the instant claim(s).

Claims 12 and 18 recite the corresponding limitation of claim 6. Therefore, they are rejected accordingly.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rawlins et al. (US Pub. No. 20090307763) discloses an automated test management system. 

	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184